 SUN CITY CENTER CORP549Sun City Center Corporation and Beverly K.Parker and Gertrude M. Coleman and VirginiaL. Dermon. Cases 12-CA-13433-1, 12-CA-13433-2, and 12-CA-13433-3August 23, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERS, DEVANEY AND OVIATTOn February 6, 1990, Administrative Law JudgeLowell Goerlich issued the attached decision TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions, and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Sun CityCenter Corporation, Sun City, Florida, its officers,agents, successors, and assigns, shall take the actionset forth in the Order'In adopting the judge's findings that the Parker, Coleman, andDermon discharges violated Sec 8(a)(I), we find it unnecessary to relyon the judge's charactenzation of this case as one involving "employerconductInherently destructive of employees' protected nghts "Michael R Mauna'', Esq , for the General CounselMark E Levitt, Esq (Hogg, Allen, Norton & Blue), ofTampa, Florida, for the RespondentDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge Theoriginal charge in Case 12-CA-13433-1 filed by BeverlyK Parker, an individual, on June 16, 1989, was servedon Sun City Corporation on the same date by certifiedmail The original charge in Case 12-CA-13433-2 filedby Gertrude M Coleman, an individual, on June 16,1989, was served on the Respondent on the same date bycertified mail The original charge in Case 12-CA-13433-3 filed by Virgima L Dermon, an individual, onJune 16, 1989, was served on the Respondent on thesame date by certified mail A complaint and notice ofhearing was issued on July 25, 1989 In the complaint,among other things, it is alleged that the Respondent dis-charged its employees, Parker, Coleman, and Dermon onApril 12, 1989, because they engaged in concerted activi-ties for the purpose of mutual aid and protection and inorder to discourage employees from engaging in such ac-299 NLRB No 84tivities or other concerted activities for the purpose ofcollective bargaining or other mutual aid and protectionin violation of Section 8(a)(1) of the National Labor Re-lations Act (the Act) The Respondent filed a timelyanswer denying that it had engaged in the unfair prac-tices allegedThe matter was heard on November 1, 1989, atTampa, Florida Each party was afforded a full opportu-nity to be heard, to call, to examine and cross-exanimewitnesses, to argue orally on the record, to submit pro-posed findings of fact and conclusions, and to file briefsAll briefs have been carefully consideredOn the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFORI THE BUSINESS OF THE RESPONDENTAt all times material, the Respondent, a Delaware cor-poration with an office and place of business in Sun City,Florida (the Respondent's facility), has been engaged inthe sale and management of real estateDuring the past 12 months Respondent, in the courseand conduct of its business operations described above,derived gross revenue in excess of $500,000, and pur-chased and received at its Sun City, Florida facilitygoods, products, and materials valued in excess of$50,000, which were either shipped directly from suppli-ers located outside the State of Florida, or were shippedby suppliers within the State of Florida, who, in turn, re-ceived these goods, products, and materials directly fromoutside the State of FloridaThe Respondent is now, and has been at all times ma-terial, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the ActII THE UNFAIR LABOR PRACTICES INVOLVED\FactsDuring the period in which the events detailed hereoccurred, Jerry Starkey was the Respondent's vice presi-dent and chief operating officer and Richard Vander-meer was Respondent's vice president of sales The threedischargees, Beverly K Parker, Gertrude M Coleman,and Virginia L Dermon, until their separations from em-ployment, were sales associates working "strictly oncommission" They were responsible for selling newlyconstructed houses 1 Coleman was the top salespersonfor the third quarter of 1988 According to Starkey"Trudy has championed new sales associates She'shelped train them" Coleman commenced employment in1972 Starkey referred to both Coleman and Parker as"top producersThey were leadersTheywere respected by their peers"At the meeting ofApril 12, 1988 (see infra), Starkey testified, "I opened up1 Parker descnbed the job as follows "I sold homes to retired peopleWe would show our models, send out literature, make telephone callsand, hopefully, sell them the retirement home" 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe meeting by telling them that they were very valuedemployees, that they had always been top producers"Parker was first employed in February 1986On April 3, 1989, sales associates were assembled in aspecial meeting at which Vandermeer announced a newcommission structure Parker testified that by the newstructure commissions were cut "about 40 percent" Ac-cording to Vandermeer after the announcement of thecommission structure change the general reaction of allthe employees was "Disappointment most peopledidn't consider it to be a positive move"On the night of April 3, 1988, 13 or 14 sales associatesmet at Parker's house where the Respondent's restructur-ing of the employees' commission was considered by theemployees present According to Parker, whom I credit,the employees decided "to do three different things Onewas to be silent in our regular sales meetings The otherwas to send a letter to Rich Vandermeer with copies toJerry Starkey and Mr Hoffman [sic], owner of the com-pany And the third was to all boycott the sales awardbanquet "2 The purpose of the employees' action in thisregard was to protest the commission cutAfter the employees had discussed what the proposedletter should contain, Parker prepared it and circulated itamong the employees for their signatures the next morn-ing Fourteen employees signed the letter, which read asfollowsDate Apnl 4, 1989To Mr Rich VandermeerFrom The UndersignedThe intent of this letter is to put Sun City CenterCorporation on notice that the undersigned do notagree with the new commission reduction presentedat your meeting of April 3, 1989 Due to the uniquestyle of selling in Sun City Center and the be-backclient ratio, a sales person can not survive on thenew scale We propose that the commission per-centage remain 2 1/2%Starkey received the letter about April 5, 1989At the regular sales meeting on April 6, 1989, at whichattendance was mandatory, the sales associates did notfully participate, Starkey referred to it as "a freezeout "On April 10, 1989, the three dischargees received theirinvitations to the "Annual Sales Award Banquet &Murder Mystery Party "3 All alleged dischargees an-swered the RSVP on the invitation in the negative 4The sales banquet and party had never been billed as acondition of employment attendance to which was man-datonly required nor had it been so administered Parker2 The program of the "sales award banquet," which was to occur onApnl 15, 1989, referred to this event as "Annual Sales Award & MurderMystery Party" (0 C Exh 4) On the invitation to the party appeared,You'll be both a detective and a suspect as you witness a murder, searchfor clues, and track down rouges and deceivers in an effort to solve thecome"t"3 The Sales Award Banquet and Murder Mystery Party is sometimes inthe record and here referred to as the sales party or sales banquet orboth* The mvitation contained this language "R S V P immediately (orelse) " (GC Exh 4)credibly testified that she had failed to attend a banquetin 1987 without reprisal or discipline Coleman testifiedthat employees "assumed" that they were expected toattend unless they had some legitimate excuse Indeedone employee skipped the 1989 banquet without repri-mand because he preferred being with a customerStarkey testified that employees were "expected" toattend the banquet "It's a normal part of business""[R]easonable excuses" were allowedVandermeer testified of attendance at the banquet, "Iwould consider it mandatory It was expected thatpeople•the invited people would attend, especially thesales counsellors, yes" However, he indicated therecould be excused absences Vacation was one, illness an-other, or "tied up on business of some sort"According to Vandermeer the purpose of the salesbanquet was "[t]o honor the top sales performers, to pro-mote morale, to give peers goals to set or to shoot for,people that they can copy, follow"Starkey testified that "there's no writings that I'maware of that require them to attend the sales banquet"According to Starkey between April 3 and 12 Vander-meer contacted the sales associates individually "doingsomewhat of a sales job on the company's behalf thatthis new structure was really not a devil, if you will, notso bad, and that the individuals needed to sign on to thenew structure and that they needed to continue to con-duct themselves in the way that they had done m thepast, each of the individual sales people" After "10 daysof caucussmg" with the sales associates Vandermeer re-ceived a "commitment"5 from all the sales associatesexcept Carmen Alfonso, Parker, Coleman, and DermonOn April 12, 1988, a memorandum was sent by Van-dermeer to the four mentioned employees notifying themthat they were required to attend a "mandatory meeting"(G C Exh 5) at Starkey's office Parker, Coleman, andDermon appeared as directed Alfonso capitulatedAt the meeting Starkey insisted that the three employ-ees accept a full commitment to the Respondent, whichmust include attendance at the sales party All three em-ployees refused to accept the commitment as defined byStarkey He further testified that the employees couldnot have given "a full commitment" without going tothe party "I was asking them to be a team member andmake a total commitment to achieving the companygoalsThe corporation sets a set of goals at thetopthey could not achieve that goal unless 'theywent to the partyPPStarkey expressed the purpose of the meeting withColeman, Parker, and Dermon as followsThe purpose of the meeting was to call the fourindividuals that were named on the memorandumfrom Rich to the meeting As I said earlier,Carmen Alfonso had called in sick that morning,and stated that she was going to make a commit-ment to the new organization, the new structure,and that she would be coming to the sales banquetThe "commitment" included an agreement to attend the sales ban-quet SUN CITY CENTER CORP551So I had the meeting at about 9 15 with Beverly,Trudy and GingerThe purpose of that meeting was for me to reiter-ate to them that they were very valuable employeesof the company, particularly Beverly and Trudy,because they had been top producers since I hadbeen with the company and, as I had been told, forseveral years in the past, particularly Trudy Iwanted to bring them in because it was so impor-tant to the company to explain to them once againthat the commission structure had been based uponour purview of the industry, that I needed a fullcommitment from them, that they were very valua-ble And I opened it, I made probably a ten minutestatement at the beginning of the meetingI called those three employees in because I hadbeen told that they were not planning to come tothe sales meeting and that they had failed to turn insome reports, and that they had had a differentchange in morale than what they had had in thepastAs I had said earlier, Trudy and Beverly hadbeen top producers, top producers at that point Asa manager, as Chief Operation Officer, as I said ear-lier, portions of my compensation is based uponhow well the company does I have no motivationto single out a top producer, or two top producers,or anyone who's a member of a team, and say"Leave" My objective was to bring them in myoffice and explain the changes, explain•Trudy, onmore than one occasion, had said that she felt be-trayed, that she felt like the company wasn't givingany weight to what she had done in the past Andmy purpose of the meeting was to call them in andexplain to them that they were very valuable, butthey had to make a full commitment And a fullcommitment means that they would behave in theway that they had always behaved in the pastSo what I was doing in the meeting was askingthem to continue with the behavior that they had inthe past, and I phrased that I needed a full commit-ment out of them And a full commitment wouldbe, like, if you put together a pie chart, and sellinghouses is very important There are minimumquotas that have to be met But that's just one partof it You have to be able to motivateJUDGE GERLICK [SIC]your position was thatthey couldn't have given you a full commitmentwithout going to the party?THE WITNESS Yes sir, that's correctAccording to Vandermeer, at the meeting Starkey de-fined commitment as "continued sales efforts, workingwith company policies, procedures, attendance to meet-ings and events, including a banquet " Vandermeertestified that Coleman did not accept the commitmentbecause she "had a problem with the feeling of being in-sulted by the new policy She didn't feel comfortablewith a commitment" Derman "felt like the rules hadchanged from when she was hired, therefore she didn'tfeel like she needed to make a commitment"According to Starkey, Dermon felt that she had beenhired under the commission structure and the changewas "a breach of contract" Coleman felt as if she hadbeen "betrayed" "She felt like it was a major betrayalthat the company had no respect for her past productionand that [they] were giving no credence to what she haddone in the past" Parker was "concerned that the fol-lowing year after she'd went through the year and had agreat year, that she would have to go back and start atone and a half percent"After about an hour's discussion, according to Starkeyhe "just didn't get the impression that [he] got a fullcommitment from these people," so they took a breakWhen the employees returned to the meeting again, ac-cording to Starkey, he said that he assumed they had hada chance to talk it over among themselves He testified,"I wanted to reiterate that they were very valuable em-ployees, that they had contributed in the past greatly tothe company, that they were doing a great job and that Ineeded to know if they could make a commitment "6Parker, whom I credit,7 testified, "I asked, what dif-ference does it make if we went to the party or not Isaid, we wouldn't even be missed And Mr Starkey said,you have set yourself up as group leaders and by notgoing to this party, you are making a statement that youdo not agree with the company policy of commission"Stanley testified, "you're sending out a message thatyou're not making a full commitment by not going to theparty"Conclusion and Reasons ThereforBy concertedly protestmg the Respondent's commis-sion cuts by refusing to attend the sales banquet or partythe dischargees were engaging in concerted activity 9While Respondent admits in its brief "that charging par-ties were engaged in protected, concerted activity in ex-pressing their protest over the change m the commissionstructure," nevertheless, it claims that the dischargees en-gaged in an illegal partial strike's and "were dischargedfor failing to perform a job requirement"The Respondent's contentions do not conform withthe credible evidence, for the dischargees were dis-charged not because they refused to perform a job re-quirement or engaged in a partial strike" but because6 The employees refused to meet the Respondent's terms According toStarkey, "they were told their services wereno longer needed" "Ihadthe Vice President of Personnel or Human Resources waitingand I told him to go with them and clean out their desk"7 The following testimony was not controvertedDuring the April 12, 1989 meeting, Parker said to Starkey, "We donot agree with this new commission cut"9 See Myers Industries, 281 NLRB 882 (1986), reaffg 268 NLRB 493(1984) See also Landgrebe Motor Transport, 295 NLRB 1040 (1989)79 By insisting that the dischargees engaged in a partial stnke the Re-spondent must concede that they were engaged in concerted activityI I Prior to Starkey's insistence that the three employees attend thesales banquet and party, there had been no job requirement or term orcondition of employment that required mandatory attendance Indeed theinvitation Included the letters RSVP, which anticipated that some invi-tees might decline to attend Moreover, in the past employees had notContinued 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Respondent was bent on thwarting concerted activityon the part of its employees directed against the Re-spondent's commission cut The Respondent commencedthis adventure after its employees sent their letter of pro-test by individually meeting with its employees to dissi-pate and extinguish their concerted effort to oppose thecommission cut All except three•Parker, Coleman, andDermon•finally capitulated These three were sum-moned in a seemingly star chamber session and given anultimatum, the main requirement of which was coercedattendance at the sales party This prerequisite for con-tinuing employment was obviously chosen by the Re-spondent because the absence of Parker, Coleman, andDermon from the sales party as a protest against the Re-spondent's commission cut would have an infectiouseffect on other employees, which would, in all probabili-ty, have caused a renewal of their concerted protestagainst the Respondent's commission cut That Starkeybelieved this is evident in his remark, "you have setyourselve[s] up as group leaders and by not going to thisparty, you are making a statement that you do not agreewith the company policy of commission" The Respond-ent referred to Coleman and Parker as role models, topproducers, leaders, very valuable employees, and respect-ed by their peersI am convinced that the real reason and motive" wasto interfere with, restrain, or coerce employees in the ex-ercise of the nghts guaranteed m Section 7 of the Act,that is, the nght to engage in concerted activities formutual aid and protection 13Nevertheless, the Respondent maintains, "The evi-dence establishes that Respondent would have terminat-ed the Charging Parties for permissible reasons even inthe absence of their protected conduct because ChargingParties were terminated for engaging in an unprotectedpartial stnke for refusing to perform a job requirement ofattending an annual sales banquet" This contention failsbecause it is not grounded on credible factsThe credible record establishes that had the discharg-ees failed or refused to attend the sales party and banquetfor any other reason than in conjunction with their pro-been disciplined or censured for falling to attend the party nor was therea written or oral work rule requiring attendance or establishing the con-sequences of not attending Vandermeer testified that while there weresanctions imposed on employees who did not attend the sales meetingsnone were provided for failure to attend a sales banquet or party Refusalto attend the sales banquet and party for the first time took on the es-sence of a mandatory job condition when the reason for not attending thesales banquet and party was the concerted protest against the Respond-ent's reduction of employees' sales commissions12 ' [T]he 'real motive' of the employer in an alleged § 8(a)(3) violationis decisive" NLRB v Brown Food Store, 380 U S 278, 287 (1965) "It isthe 'true purpose' or 'real motive' in hiring or firing that constitutes thetest" Teamsters Local 357 (Los Angeles-Seattle Motor Express) v NLRB,365 U S 667, 675 (1961) "Section 8(a)(3) prohibits discrimination inregard to tenure or other conditions of employment to discourage unionmembership It has long been established that a finding of violationunder this section will normally turn on the employer's motivation"American Ship Building Co v NLRB, 380 US 300, 311 (1965)13 The natural and foreseeable consequence of the Respondent's actionwas to chill its employees' zest for a concerted protest against its com-mission reduction policy Such employer conduct is Inherently destruc-tive of employees' protected rights, the consequences of which the Re-spondent must have intended Cf NLRB v Erie Resistor, 373 U S 221,227, 228 (1963) See also NLRB v Great Dane Trailers, 388 U S 26, 34(1967)test against the Respondent's cut in commission their dis-charges would have been unlikely As noted these em-ployees were role models, top producers, leaders, andvalued employees, whom the employer indicated it wasanxious to retain These were not the kind of employeeswho normally would have been fired for skipping a salesparty and banquet Thus there must have been anothermotive I am convinced that this motive was unlawfulThese employees would not have been discharged hadthe discharges not been linked with their protest againstthe commission cut Moreover, the Respondent haspointed to no employee who was discharged or disci-plined for not attending a sales banquet or party or anyestablished cntenon in respect to required attendanceFinally, based on the credited facts in this case, it fol-lows that Coleman, Parker, and Dermon would not havebeen discharged had they not been engaged in protectedconcerted activities See Wright Line, 251 NLRB 1083(1980) I do not believe the Respondent when it cites anyother reason for the dischargesAccordingly I find that by discharging Coleman,Parker, and Dermon on April 12, 1989, the Respondentviolated Section 8(a)(1) of the Act 14CONCLUSIONS OF LAW1 The Respondent is engaged in commerce within themeanmg of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdiction2 By unlawfully discharging Beverly K Parker, Ger-trude M Coleman, and Virginia L Dermon on Apnl 12,1988, for engaging in protected concerted activities formutual aid and protection, the Respondent engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act3 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended thatit cease and desist therefrom and take certain affirmativeactions designed to effectuate the policies of the Act Ithaving been found that the Respondent unlawfully dis-charged Beverly K Parker, Gertrude M Coleman, andVirgima L Dermon and has since failed and refused toreinstate them to their former or equivalent positions inviolation of Section 8(a)(1) of the Act, it is recommendedthat the Respondent be ordered to remedy such unlawfulconductIn accordance with the Board policy, it is recommend-ed that the Respondent be ordered to offer the above-named employees immediate and full reinstatement totheir former positions or, if such positions no longerexist, to substantially equivalent positions, without preju-dice to their semonty or other rights and privileges pre-viously enjoyed, dismissing, if necessary, any employeeshired on the date of their discharges to fill the positions,14 I have examined the cases relied on by the Respondent and findthem inapposite SUN CITY CENTER CORP553and make them whole for any loss of earnings they mayhave suffered by reason of the Respondent's acts detailedhere, by payment to them of a sum of money equal tothe amount they would have earned from the date oftheir unlawful discharges to the date of valid offers of re-instatement, less any net interim earnings during such pe-riods, with interest thereon, to be computed on a quar-terly basis in the manner established by the Board inF W Woolworth Go, 90 NLRB 289 (1950), with interestto be computed in the manner prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ec115ORDERThe Respondent, Sun City Center Corporation, SunCity, Florida, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Discouraging lawful concerted activities of its em-ployees in violation of Section 8(a)(1) of the Act by dis-charging its employees for engaging in concerted activi-ties for their mutual aid and protection(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Beverly K Parker, Gertrude M Coleman,and Virginia L Dermon immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or any other rights or privilegespreviously enjoyed, discharging, if necessary, any em-ployees hired to replace them, and make them whole forany loss of pay they may have suffered by reason of theRespondent's unlawful discharge of them, in accordancewith the recommendation set forth in the remedy sectionof this decision(b)Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-15 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses3essary to analyze the amount of backpay due under theterms of this Order(d)Post at its facility in Sun City, Florida, copies ofthe attached notice marked "Appendix "16 Copies of thenotice, on forms provided by the Regional Director forRegion 12, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply" If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT discourage concerted activities of ouremployees in violation of Section 8(a)(1) of the NationalLabor Relations Act by discharging them for engagingin lawful concerted activities for mutual aid and protec-tionWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Beverly K Parker, Gertrude M Cole-man, and Virginia L Dermon immediate and full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent jobs, dischargmg, if nec-essary, any employees hired to replace them, WE WILLrestore their seniority and other rights and privileges pre-viously enjoyed, and WE WILL pay them backpay theylost because we discnmmatonly discharged them, withinterestWE WILL notify each of them that we have removedfrom our files any reference to her discharge and that thedischarge will not be used against her in any waySUN CITY CENTER CORPORATION